Citation Nr: 0947439	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  08-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
October 1945.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, granted service 
connection for PTSD and assigned a noncompensable rating, 
effective November 16, 2006, and denied service connection 
for dizziness.  

During the pendency of the appeal, in April 2009, the RO 
increased the Veteran's service-connected PTSD to 10 percent, 
effective November 16, 2006.  Since the RO did not assign the 
maximum disability rating possible, the appeal for a higher 
evaluation remains before the Board, and the issue before the 
Board is as listed on the title page.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (Because the Veteran appealed the 
RO's determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -a practice known as "staged" ratings).  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for dizziness is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The Veteran's service-connected PTSD has been productive of 
no more than occupational and social impairment due to mild 
or transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130 
Diagnostic Code (Code) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).  

Regarding the Veteran's appeal of the initial disability 
rating (10 percent) assigned for service-connected PTSD, the 
claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown,  9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at  54. 

Analysis

As noted above, in regards to the Veteran's PTSD, in a rating 
decision of September 2007, the RO granted service connection 
and assigned a noncompensable rating.  The Veteran voiced his 
disagreement with that decision, with the result that, in a 
subsequent statement of the case in April 2009, the RO 
awarded a 10 percent evaluation for PTSD, effective from 
November 16, 2006.  The current appeal ensued.

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected PTSD where 
there is evidence of occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or where symptoms are controlled by 
continuous medication.  

A 30 percent evaluation requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as:  a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).

A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfered with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 and Part 4, Code 9411 (2009).

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 10 percent for the 
Veteran's service-connected PTSD.  The Veteran underwent VA 
examinations in May 2007 and February 2009.  According to the 
2007 examination, the Veteran did not have any physiological 
reactions at that time and his affective restriction was 
minimal.  He was also noted to have slight estrangement over 
the years that has really improved.  

According to both VA examinations, memory was reported as 
normal.  The Veteran also interprets proverbs appropriately 
and is able to maintain minimal personal hygiene.  There were 
no homicidal thoughts, suicidal thoughts, or episodes of 
violence.  The Veteran does not suffer from panic attacks and 
has good impulse control.  Speech, thought process, and 
thought content were unremarkable.  

During the 2009 examination, the Veteran's affect was 
restricted and his mood was anxious, however, he denied being 
easily startled.  While the Veteran was noted to have bad 
dreams and nightmares several times a week, he did not have 
any obsessive or ritualistic behavior.  The 2009 examiner 
also reported that the Veteran talks openly and spontaneously 
about his air combat and various missions.  The examiner 
noted that the Veteran's symptoms were chronic and his PTSD 
has not remitted.  However, the examiner further noted that 
the degree of severity of the Veteran's PTSD symptoms is mild 
and that the Veteran's PTSD is such that there would be a 
mild decrease in work efficiency and ability to perform 
occupational tasks only during periods of significant stress.  
His GAF score in 2007 was 82, and in 2009, it was 70.  The 
2009 VA examiner noted that the Veteran's changes in 
functional status and quality of life since last exam relates 
to social/interpersonal relationships, but that the prognosis 
for improvement of psychiatric condition and impairment in 
functional status is good.

In this case, the Veteran's symptoms have not been productive 
of, or consistent with, the criteria for a 30 percent rating.  
Although the Veteran has an anxious mood and experiences 
nightmares and bad dreams; symptoms of depression, 
suspiciousness, panic attacks, and memory loss have not been 
reported.  Thus, the Veteran's PTSD has not more nearly 
exhibited the symptoms required to warrant the next higher 
evaluation, and any worsening or increase in severity remains 
contemplated by the 10 percent rating in effect.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's PTSD.  The evidence 
does not establish that his service-connected psychiatric 
disability causes marked interference with employment or 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the Veteran's claim does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, as the Veteran has not shown additional 
symptoms consistent with a 30 percent rating, the Board finds 
that the initially assigned 10 percent evaluation for PTSD 
appropriately reflects the Veteran's symptoms and there is no 
basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
December 2007, before the original adjudication of the claim.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The December 2007 VCAA letter did address 
applicable Dingess requirements and the applicable downstream 
issue of effective date.  Regarding the PTSD claim, it is 
also noted that the Court has held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for increased rating, and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examinations were performed in May 2007 and February 2009 in 
order to obtain medical evidence as to the extent of the 
claimed disability.  There is no identified relevant evidence 
that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected PTSD is denied.


REMAND

The Veteran seeks entitlement to service connection for 
dizziness, to include as secondary to the Veteran's service-
connected hearing loss and tinnitus.  The Veteran contends 
that his dizziness is a result of exposure to loud noises in-
service. 

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for dizziness.  Dizziness 
was not noted on the separation examination in September 
1945.

The Veteran complained of dizziness in June 2006, according 
to VA treatment records.  In February 2008, the Veteran was 
afforded a VA Compensation and Pension (C&P) examination.  
The Veteran had a videonystagmography (VNG) which was 
reported as normal with no evidence of vestibular 
dysfunction.  The examiner noted that the Veteran had 
significant difficulty with imbalance and gait disturbance.  
However, the examiner opined that it does not appear that the 
imbalance and gait disturbance is related to vestibular 
dysfunction given the fact that he has a normal VNG and his 
history and symptoms do not correlate with vestibular 
dysfunction.  He further noted that it is highly unlikely 
that it is service connected as far as his ears are 
concerned.  The Veteran was to follow up with the recommended 
vestibular rehabilitation or balance rehabilitation at Boys 
Town.

In a subsequent February 2009 VA examination, the VA examiner 
opined that it does not appear as if the Veteran's dizziness 
is associated with his tinnitus or hearing loss.  He further 
noted, after reviewing his VNG, that it seems as if his 
dizziness and off balance symptoms are more of a central 
pathway, although this was in normal limits and appeared 
weak.  He also opined that the Veteran's dizziness is not 
aggravated by the hearing loss and/or tinnitus.

The Board notes that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

As noted above, the Veteran was afforded VA medical 
examinations in February of 2008 and 2009.  The examiners 
rendered the opinions that the Veteran's dizziness is not 
related to the Veteran's ears and service-connected hearing 
loss and tinnitus, nor is it aggravated by his service-
connected hearing loss and tinnitus.  However, the examiners 
failed to render an opinion on whether the Veteran's 
dizziness is directly attributable to the Veteran's active 
service, including any in-service loud noise exposure as 
claimed by the Veteran.  As such, the Board has no discretion 
and must remand the claim.

Additionally, as noted above, according to the February 2008 
VA examination, the Veteran was to follow up with Boys Town.  
Records from Boys Town have not been associated with the 
claims folder.  As these records may be of assistance in 
determining the nature and etiology of the Veteran's 
dizziness, they are relevant and should be obtained.  VA will 
make reasonable efforts to obtain relevant records from 
private medical care providers, if the records are adequately 
identified and if the claimant authorizes the release of such 
records.  38 U.S.C.A. § 5103A(b)(1) (West Supp. 2009); 
38 C.F.R. § 3.159(c)(1) (2009).  

Lastly, the Veteran receives treatment at VA medical centers 
in Grand Isle and Omaha.  The RO/AMC should also obtain any 
VA treatment records for treatment or evaluation of dizziness 
not already of record.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
dizziness from any private practitioner, 
specifically from Boys Town, or to provide 
the identifying information and any 
necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If the 
records are not available, it must be so 
stated, in writing, for inclusion in the 
claims file.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to April 2009, the date of the most recent 
evidence of record, should be obtained and 
incorporated in the claims folder.  

3.  The Veteran's entire claims folder 
should then be furnished to the VA 
examiner who conducted the most recent VA 
examination for dizziness in February 
2009.  Following a complete review of the 
Veteran's entire claims folder and, in 
particular, any newly received evidence, 
the evaluating physician should offer an 
opinion (with supporting rationale) as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
the Veteran's dizziness had its origin 
during his period of active military 
service.  The examiner must comment upon 
the Veteran's in-service noise exposure.  
A complete rationale for all opinions 
expressed must be provided. 

Should the audiologist who conducted the 
Veteran's most recent VA examination in 
February 2009 prove unavailable, the 
Veteran should be afforded an additional 
VA examination in order to more accurately 
determine the exact nature and etiology of 
his current dizziness.  The RO/AMC is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notification(s) must be 
associated with the claims file.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should, as noted above, 
specifically comment as to whether the 
Veteran's current dizziness as likely as 
not had its origin during his period of 
active military service.  

Finally, the evaluating or examining 
physician should provide a complete 
rationale for any opinion offered 
regarding the etiology of the Veteran's 
current dizziness.  All such information 
and opinions, when obtained, should be 
made a part of the Veteran's claims 
folder.  

Should it become necessary to afford the 
Veteran an additional VA examination, the 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

4.  Thereafter, readjudicate the Veteran's 
claim. If the benefit sought on appeal is 
not granted in full, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


